EXAMINER'S AMENDMENT
The Examiner contacted Applicant’s Representative, Olivia March (Reg. No. 67,516), on 2/1/2021 and was authorized to make the following claim amendments to claim 33 to place the application in condition for allowance.
“33. (currently amended) The computer program product 
Allowable Subject Matter
Claims 1 – 11 and 25 – 33 are allowed. 
The following is an Examiner’ Statement of Reasons for Allowance:
Independent claims 1, 11, and 28 recite similar subject matter and are allowed under the same rationale. Reference is made herein to claim 1 as the representative claim.
The claimed invention of claim 1 recites a method of counting the number of users using an active service for a time period. The method is implemented by a count database node which receives update requests wherein the update requests each comprise a subscriber identify and an attribute of a type of communication service to be provisioned by the communication network for a UE node associated with the subscriber and a start time and end time of the service to be provisioned. The method continues with sorting the data records by the attribute of the type of communication service, receiving a query for a real-time count value of active subscribers using a type of communication service, and counting the number of records associated with that type and sending the count to the requesting node.
Claim 1 is allowed as the prior art fails to teach, disclose, suggest, or render obvious the claimed invention of claim 1 considered as a whole. The prior art is particularly silent regarding wherein at least 
Danda et al. (US 2013/0159494 A1), hereinafter “Danda”, teaches a system of providing subscription levels of bandwidth to users, wherein Gold, Silver, and Bronze subscribers each are given different plans of bandwidth allocation (Danda Paragraphs [0022 – 0023]). Danda specifically teaches of a collection manager recording subscriber logins and updating a database of current active subscribers based upon class of service (Danda Paragraph [0025]), updates a database using usage records (Danda Paragraph [0031]) and maintains a classification within the database of currently available subscribers based upon their billing plan (Danda Paragraphs [0019] and [0032]). Danda further teaches maintaining count values of subscribers based upon their class of service (Danda Paragraphs [0023] and [0032]). Danda fails to teach wherein at least some of the update requests received by the count database node further contain a start time when the attribute of the communication service will become active for use by the user equipment in the communication network and an expiry time when the attribute of the communication service will become inactive for the user equipment in the communication network, wherein the start time when the attribute of the communication service will become active for use by the user equipment is after a current-time.
Bolot et al. (US 8,391,836 B1), hereinafter “Bolot”, teaches analyzing call detail records to derive demographic data, wherein the call detail records comprise voice calls as a service made during a time period (Bolot Col. 2 Lines 46 – 67). The call detail records of Bolot also comprise time information, specifically the time the calls were made (Bolot Col. 5 Lines 6 – 33). Bolot fails to teach of the calls being 
Ramachandran (US 2011/0295577 A1) teaches analyzing call detail records (CDRs) to determine crowd sizes at geographically located events (Ramachandran Paragraphs [0020] and [0024 – 0025]). Ramachandran specifically teaches that CDRs contain information such as “calling party number, called party number, date and time of call initiation, date and time of call termination, duration of call, number charged for call, identifier of the network component that generated the record, identifier of the record, result of the call … call type, and any faults”. Ramachandran fails to teach wherein at least some of the update requests received by the count database node further contain a start time when the attribute of the communication service will become active for use by the user equipment in the communication network and an expiry time when the attribute of the communication service will become inactive for the user equipment in the communication network, wherein the start time when the attribute of the communication service will become active for use by the user equipment is after a current-time.
Teng et al., “Mining communities of Acquainted Mobile Users on Call Detail Records”, hereinafter “Teng”, dated 2007, teaches discovering user communities through the analysis of call detail records (CDRs) (Teng pg. 957). Similar to the other prior art discussed herein, Teng fails to teach wherein at least some of the update requests received by the count database node further contain a start time when the attribute of the communication service will become active for use by the user equipment in the communication network and an expiry time when the attribute of the communication service will become inactive for the user equipment in the communication network, wherein the start time when 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251.  The examiner can normally be reached on M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K.B/               Examiner, Art Unit 2459                                                                                                                                                                                         
/TONIA L DOLLINGER/               Supervisory Patent Examiner, Art Unit 2459